498DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2019 & 12/20/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 10-11, 13-14 & 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becher et al. (DE 102014012345) in view of Morita et al. (U.S. 2011/0135980 A1).

Regarding claim 1, Becher et al. disclose in Figs. 1-2, a diagnostic device for determining critical changes to physical properties relative to a nominal state in battery cell 1 having a structure comprising: 
at least one receiver 10 or 11 suitable for receiving acoustic plate waves and/or acoustic torsion waves and for transmitting a corresponding signal to an evaluating unit via measuring device 3 (see pars. 0026-0027 wherein the evaluation of the received ultrasonic wave pulse and the emitted ultrasonic wave pulse with respect to the functional state of the battery cell 1) said evaluating unit being provided to evaluate one or more parameters which are characteristic for an actual state of the battery cell (see pars. 0026-0027, wherein the battery 1; an ultrasonic wave pulse 12 by means of the ultrasonic wave transmitter 9 in the direction of the battery cell 1 sent; this ultrasonic wave pulse 12 then acts on the battery cell 1 one and then it's going through the battery cell 1 influenced ultrasonic wave pulse 13 & 14 by means of the ultrasonic wave receiver 10 & 11 receive. Finally, the ultrasonic wave receiver 10 & 11 received ultrasonic wave pulse 13 & 14 as well as the ultrasonic transmitter 9 emitted ultrasonic wave pulse 12 with respect to the functional state, in particular the state of aging, of the battery cell 1 evaluated) and for comparing the one or more parameters to at least one previously defined threshold wherein exceeding or falling short of the threshold (via determination of wave propagation wave base on speed, rejections, reduction in wave amplitudes, time etc. see comparison in par. 0033) is considered as being identification of battery cells having a critical change to the physical properties thereof (see pars. 0017-0018, wherein the internal elements and materials of battery cells undergo shape, density, as well as shape (morphology) changes. All these changes have an influence on ultrasonic wave propagation in the battery cell. The determination of the behavior of ultrasonic wave propagation as a function of time and / or amplitude makes it possible to record a real-time aging profile of the battery cell. Technically, the inventive method makes use of ultrasonic waves to calculate the speed of sound across the battery cell, as well as to measure reflections, transmissions, and / or the reduction in wave amplitudes as a function of time and / or location. By using a transmitter and a receiver, the reflected and / or transmitted waves can be determined and evaluated with regard to the functional state of the battery cells. In particular, the device detects some ultrasonic elements that describe the distribution of material over the battery cell).
Becher et al. fail to disclose a plurality of layers, wherein the layers are force-fitted to each other.  
In related art, US 2011/0135980 to Morita et al. discloses a similar field of invention having a battery 11 with plurality of cells 111 with a plurality of layers 12 & 114-115, wherein the layers are force-fitted to each other (see par. 0062, Fig. 6-8, wherein the metal foil of the upper exterior member 114 serves as a conductive layer 1141, the battery cell outer surface of the upper exterior member 114 serves as an insulating layer 1142, and the battery cell inner surface of the upper exterior member 114 serves as an insulating layer 1143. Further, the metal foil of the lower exterior member 115 serves as a conductive layer 1151, the battery cell outer surface of the lower exterior member 115 serves as an insulating layer 1152, and the battery cell inner surface of the lower exterior member 115 serves as an insulating layer 1153). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery cell taught by Becher et al. to have a plurality of layers, wherein the layers are force-fitted to each other as taught by see Morita’s pars. 0027 & 0053 0102).

    PNG
    media_image1.png
    460
    571
    media_image1.png
    Greyscale

As to claim 22, Becher et al. disclose further comprising a transmitter 9 for arrangement on a housing via side 7 and/or cell contact of the battery cell 1 (see Fig. 2), wherein the transmitter 9 is suitable for exciting the received acoustic plate waves and/or the acoustic torsion waves in the battery cell having a propagation direction along the layer via battery 1 (see pars. 0026-0027, wherein the battery 1; an ultrasonic wave pulse 12 by means of the ultrasonic wave transmitter 9 in the direction of the battery cell 1 sent; this ultrasonic wave pulse 12 then acts on the battery cell 1 one and then it's going through the battery cell 1 influenced ultrasonic wave pulse 13 & 14 by means of the ultrasonic wave receiver 10 & 11 receive. Finally, the ultrasonic wave receiver 10 & 11 received ultrasonic wave pulse 13 & 14 as well as the ultrasonic transmitter 9 emitted ultrasonic wave pulse 12 with respect to the functional state, in particular the state of aging, of the battery cell 1 evaluated).

As to claim 2, Becher et al. disclose characterized-in that wherein the transmitter is also a receiver (as seen in Fig. 3 & pars. 0025-0026, wherein transmitters 9/10 are also receive signal back as signal 13’).

As to claim 6, Becher et al. disclose wherein the transmitter 9 is transmitting ultrasonic wave pulse which reflected and scattered at the electrode an ultrasound sensor via wave pules 12 (see Abstract & pars. 0025-0026, wherein an ultrasonic sensor is an electronic device that measures the distance of a target object by emitting ultrasonic sound waves, and converts the reflected sound into an electrical signal; ultrasonic wave pulse 12 is emitted in the direction of the battery cell 1 by means of the ultrasonic wave transmitter 9).

As to claim 7, Becher et al. disclose characterized in that wherein the ultrasound sensor excites the acoustic plate waves 12-14 and/or acoustic torsion waves by means 9-11 (see pars. 0026-0027). 
Becher et al. fail to disclose converter. In related art, US 2011/0135980 to Morita et al. discloses a similar field of invention having a battery 11 with plurality of cells 111 having an interdigital converter 3 (see pars. 0031, 0041 & 0047). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitter taught by Becher et al. to be an interdigital converter with comb-like interlocking electrodes with spacing’s between the electrode as taught by Morita et al. One would be motivated to make such a modification so that the electrodes have to be designed to be relatively long so that the electric field is generated in thickness direction in order to improve the transmitting and receiving wave signals in order to monitor of the battery accuracy (see Morita’s pars. 0062, 0065-0066 & 0078).

As to claim 10, Becher et al. disclose wherein the excitation of the acoustic plate waves and/or acoustic torsion waves occurs in the form of pulses via wave pulse 12 (see Abstract, par. 0025-0026).

As to claim 11, Becher et al. disclose wherein the transmitter is configured to excite the acoustic plate waves (see par. 0025-0027, wherein the battery cell 1 transmitted share 14 the emitted ultrasonic wave pulse 12 consist. The battery cell 1 according to 3 electrodes 16 & 17, the reflected portion is set 13 largely from the on the electrodes 16 & 17 reflected and / or scattered portions of the transmitted ultrasonic wave pulse 12 together. These on the electrodes 16).

Regarding claim 13 Becher et al. disclose a battery system as seen in Fig. 2 with diagnostic function, comprising a battery cell 1 having a structure comprising a diagnostic device determining critical changes to physical properties relative to a nominal state in battery cells 1 wherein the diagnostic device has at least one receiver and, transmitter suitable for receiving acoustic plate waves and/or acoustic torsion waves (see pars. 0026-0027, wherein the battery 1; an ultrasonic wave pulse 12 by means of the ultrasonic wave transmitter 9 in the direction of the battery cell 1 sent; this ultrasonic wave pulse 12 then acts on the battery cell 1 one and then it's going through the battery cell 1 influenced ultrasonic wave pulse 13 & 14 by means of the ultrasonic wave receiver 10 & 11 receive. Finally, the ultrasonic wave receiver 10 & 11 received ultrasonic wave pulse 13 & 14 as well as the ultrasonic transmitter 9 emitted ultrasonic wave pulse 12 with respect to the functional state, in particular the state of aging, of the battery cell 1 evaluated) and for transmitting a corresponding signal via signals 13-14 to an evaluating unit 3 or 5, which is provided to evaluate one or more parameters (via amplitudes, time, temperatures etc. see pars. 0017-0018) determination of wave propagation wave base on speed, rejections, reduction in wave amplitudes time etc.) which are characteristic for an actual state of the battery cell, and for comparing the one or more parameters to at least one previously defined threshold, wherein exceeding or falling short of the threshold is considered as being identification of battery cells having a critical change to the physical see pars. 0017-0018, wherein the internal elements and materials of battery cells undergo shape, density, as well as shape (morphology) changes. All these changes have an influence on ultrasonic wave propagation in the battery cell. The determination of the behavior of ultrasonic wave propagation as a function of time and / or amplitude makes it possible to record a real-time aging profile of the battery cell. Technically, the inventive method makes use of ultrasonic waves to calculate the speed of sound across the battery cell, as well as to measure reflections, transmissions, and / or the reduction in wave amplitudes as a function of time and / or location. By using a transmitter and a receiver, the reflected and / or transmitted waves can be determined and evaluated with regard to the functional state of the battery cells. In particular, the device detects some ultrasonic elements that describe the distribution of material over the battery cell). 
Becher et al. fail to disclose a plurality of layers, wherein the layers are force-fitted to each other.  In related art, US 2011/0135980 to Morita et al. discloses a similar field of invention having a battery 11 with plurality of cells 111 with a plurality of layers 12 & 114-115, wherein the layers are force-fitted to each other (see par. 0062, Fig. 6-8, wherein the metal foil of the upper exterior member 114 serves as a conductive layer 1141, the battery cell outer surface of the upper exterior member 114 serves as an insulating layer 1142, and the battery cell inner surface of the upper exterior member 114 serves as an insulating layer 1143. Further, the metal foil of the lower exterior member 115 serves as a conductive layer 1151, the battery cell outer surface of the lower exterior member 115 serves as an insulating layer 1152, and the battery cell inner surface of the lower exterior member 115 serves as an insulating layer 1153). 
see Morita’s pars. 0062, 0065-0066 & 0078).

As to claim 23, Becher et al. disclose further comprising at least one transmitter 9 for arrangement on a housing 7 and/or cell contact of the battery cell 1, wherein the at least one transmitter 9 is suitable for exciting the acoustic plate (see pars. 0026-0027, wherein the battery 1; an ultrasonic wave pulse 12 by means of the ultrasonic wave transmitter 9 in the direction of the battery cell 1 sent; this ultrasonic wave pulse 12 then acts on the battery cell 1 one and then it's going through the battery cell 1 influenced ultrasonic wave pulse 13 & 14 by means of the ultrasonic wave receiver 10 & 11 receive. Finally, the ultrasonic wave receiver 10 & 11 received ultrasonic wave pulse 13 & 14 as well as the ultrasonic transmitter 9 emitted ultrasonic wave pulse 12 with respect to the functional state, in particular the state of aging, of the battery cell 1 evaluated).

As to claim 14, Becher et al. disclose at least one of the at least one transmitter 9 or 11 and at least one of the at least one receiver is arranged on the same battery cell side 7-8 or at least one of the at least one transmitter and at least one of the at least one receiver is arranged on different battery cell sides 7-8 (see claim 7 & Fig. 2).
As to claim 16, Becher et al. disclose at least one of the at least one transmitter 9 or 11 and at least one of the at least one receiver 10 are arranged on the same cell contact via same side 7 of cell 1 as seen in Fig. 2 & par. 0026. 
As to claim 17, Becher et al. disclose characterized in that wherein at least one of the at least one of the-transmitters 9 transmitter is attached on one battery cell side 7 and at least one of the at least one receiver 11 is attached on a cell contact via side 8 of battery cell 1 (see Fig. 2 & pars. 0025-0027).
As to claim 20, Becher et al. disclose the evaluation comprises the parameters consisting of an amplitude and a travel time of the signal (see pars. 0028-0029, wherein the determination of the behavior of ultrasonic wave propagation as a function of time and / or amplitude makes it possible to record a real-time aging profile of the battery cell. Technically, the inventive method makes use of ultrasonic waves to calculate the speed of sound across the battery cell, as well as to measure reflections, transmissions, and / or the reduction in wave amplitudes as a function of time and / or location, also see Fig. 3, wherein amplitude of the portion 13' and the portion 13''' compared to the original ultrasonic wave pulse 12).

As to claim 21, Becher et al. disclose characterized in wherein a prognosis of the physical changes (via aging), preferably temperature changes, of the battery cell in the future is generated by evaluating the parameters over time (see pars. 0033-0035, wherein the aging of the battery 1 points. These times and / or the changed amplitudes of the received ultrasonic pulses assigned to these times in turn allow a conclusion to be drawn about the aging state SOH of the battery 1).

Regarding claim 18, Becher et al. disclose a method for diagnosing changes to physical properties relative to a nominal state of battery cell 1 comprising: arranging at least one receiver 11 on a housing 8 and/or a cell contact of a battery cell 1 (see Abstract) receiving acoustic plate waves and/or acoustic torsion waves with the at least one receiver; transmitting a corresponding signal by the at least one receiver to an evaluating unit evaluating one or more parameters which are characteristic for an  actual state of the battery cell (see pars. 0017-0018 & 0026-0027, wherein the battery 1; an ultrasonic wave pulse 12 by means of the ultrasonic wave transmitter 9 in the direction of the battery cell 1 sent; this ultrasonic wave pulse 12 then acts on the battery cell 1 one and then it's going through the battery cell 1 influenced ultrasonic wave pulse 13 & 14 by means of the ultrasonic wave receiver 10 & 11 receive. Finally, the ultrasonic wave receiver 10 & 11 received ultrasonic wave pulse 13 & 14 as well as the ultrasonic transmitter 9 emitted ultrasonic wave pulse 12 with respect to the functional state, in particular the state of aging, of the battery cell 1 evaluated), by the evaluating unit comparing the evaluated parameters with at least one previously defined threshold; and assessing an exceeding or a falling short of the threshold as identification of battery cells having a change to the physical properties (see pars. 0017-0018, wherein the internal elements and materials of battery cells undergo shape, density, as well as shape (morphology) changes. All these changes have an influence on ultrasonic wave propagation in the battery cell. The determination of the behavior of ultrasonic wave propagation as a function of time and / or amplitude makes it possible to record a real-time aging profile of the battery cell. Technically, the inventive method makes use of ultrasonic waves to calculate the speed of sound across the battery cell, as well as to measure reflections, transmissions, and / or the reduction in wave amplitudes as a function of time and / or location. By using a transmitter and a receiver, the reflected and / or transmitted waves can be determined and evaluated with regard to the functional state of the battery cells. In particular, the device detects some ultrasonic elements that describe the distribution of material over the battery cell).
Becher et al. fail to disclose a plurality of layers, wherein the layers are force-fitted to each other.  In related art, US 2011/0135980 to Morita et al. discloses a similar field of invention having a battery 11 with plurality of cells 111 with a plurality of layers 12 & 114-115, wherein the layers are force-fitted to each other (see par. 0062, Fig. 6-8, wherein the metal foil of the upper exterior member 114 serves as a conductive layer 1141, the battery cell outer surface of the upper exterior member 114 serves as an insulating layer 1142, and the battery cell inner surface of the upper exterior member 114 serves as an insulating layer 1143. Further, the metal foil of the lower exterior member 115 serves as a conductive layer 1151, the battery cell outer surface of the lower exterior member 115 serves as an insulating layer 1152, and the battery cell inner surface of the lower exterior member 115 serves as an insulating layer 1153). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery cell taught by Becher et al. to see Morita’s pars. 0062, 0065-0066 & 0078).

As to claim 19, Becher et al. disclose further comprising arranging, on the housing 7-8 and/or cell contact of the battery cell 1, at least one transmitter 9 or 11 for exciting acoustic plate waves and/or torsion waves in the battery cell, having a propagation direction along the battery layer 1 (see par. 0025-0027, wherein the battery cell 1 transmitted share 14 the emitted ultrasonic wave pulse 12 consist. The battery cell 1 according to 3 electrodes 16 & 17, the reflected portion is set 13 largely from the on the electrodes 16 & 17 reflected and / or scattered portions of the transmitted ultrasonic wave pulse 12 together. These on the electrodes 16).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becher et al. (DE 102014012345) and Morita in view of Hazama (U.S. 4,206,380).

As to claim 3, Becher et al. fail to disclose wherein the transmitter is an interdigital converter with comb-like interlocking electrodes with spacing’s between the electrodes, which are equal to a predetermined wavelength. 
In related art, US 4,206,380 to Hazama discloses interdigital converter with comb-like interlocking electrodes with spacing’s between the electrodes, which are equal to a predetermined wavelength (see claim 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitter taught by Becher et al. to be an interdigital converter with comb-like interlocking electrodes with spacing’s between the electrode as taught by Morita et al. One would be motivated to make such a modification so that the electrodes have to be designed to be relatively long so that the electric field is generated in thickness direction in order to improve the transmitting and receiving wave signals wherein the reflected wave signals cancel each other in a dual way so that a suppression effect is enhanced (see Hazama’s column 4, lines 1-10. Abstract and claim 1).

Claims 4-5 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becher et al. (DE 102014012345) in view of Morita et al. (U.S. 2011/0135980 A1) and further view of Scarton et al. (U.S. 2017/0009573 A1). 
As to claim 4, Becher et al. & Morita et al. fail to disclose the transmitter is a wedge converter, and wherein the transmitter is oriented so that it can transmit at a critical angle into the layers of the battery cell.
see Abstract $ pars. 0038, 0042). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitter taught by Becher et al. to be a wedge converter as taught by Scarton et al. One would be motivated to make such a modification so that the electrodes have to be designed to be relatively long so that the electric field is generated in thickness direction in order to improve the transmitting and receiving wave signals wherein these signals are converted into an electrical current optionally comprising a converted control signals for making a better electrical connection between the battery layers possible  (see Scarton’s par. 0021-0023).

As to claim 5, Becher et al. & Morita et al. fail to disclose wherein the transmitter is a thickness mode or shear mode oscillator to be that is frictionally attached to the battery cell. 
In related art, US 2017/0009573 to Scarton discloses the transmitter is a shear mode/wave (see Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitter taught by Becher et al. to be transmitter is a thickness mode or shear mode/wave as taught by Scarton. One would be motivated to make such a modification so that the electrodes have to be designed to be relatively long so that the electric field is generated in shear waves direction in order  wherein these signals are converted into an electrical current optionally comprising a converted control signals for making a better electrical connection between the battery layers possible  (see Scarton’s Abstract & par. 0038).

As to claim 8, Becher et al. & Morita et al. fail to disclose wherein the exited acoustic plate waves 12-14 are either Lamb waves or horizontally polarized shear waves or vertically polarized shear waves or any combination of Lamb waves, horizontally polarized shear waves and/or vertically polarized shear waves. 
In related art, US 2017/0009573 to Scarton discloses the transmitter is a shear mode/wave which produces either vertically or horizontally shear waves (see Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitter taught by Becher et al. to be transmitter is a thickness mode or shear mode/wave as taught by Scarton. One would be motivated to make such a modification so that the electrodes have to be designed to be relatively long so that the electric field is generated in shear waves direction in order to improve the transmitting and receiving wave signals wherein these signals are converted into an electrical current optionally comprising a converted control signals for making a better electrical connection between the battery layers possible  (see Scarton’s Abstract & par. 0038).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		March 23, 2022. 

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858